In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
         ______________________________

               No. 06-11-00202-CR
         ______________________________


    ANTHONY B. DAVENPORT, JR., Appellant

                          V.

         THE STATE OF TEXAS, Appellee




    On Appeal from the 71st Judicial District Court
              Harrison County, Texas
             Trial Court No. 10-0273X




    Before Morriss, C.J., Carter and Moseley, JJ.
   Memorandum Opinion by Chief Justice Morriss
                                     MEMORANDUM OPINION

        Anthony B. Davenport, Jr., appeals his conviction for aggravated sexual assault of a child.

See TEX. PENAL CODE ANN. § 22.021 (West 2011). Davenport pled guilty,1 without a negotiated

plea agreement, and signed a written stipulation of the evidence. The trial court found Davenport

guilty and sentenced him to eight years’ confinement.

        Davenport’s attorney on appeal has filed a brief that discusses the record and reviews the

proceedings in detail. The brief sets up several potential arguments and explains in detail why

each fails to show a reversible error. Counsel has thus provided a professional evaluation of the

record demonstrating why, in effect, there are no arguable grounds to be advanced. This meets

the requirements of the law. See Anders v. California, 386 U.S. 738 (1967); In re Schulman, 252
S.W.3d 403, 406 (Tex. Crim. App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App.

1981); High v. State, 573 S.W.2d 807 (Tex. Crim. App. [Panel Op.] 1978).

        Counsel mailed a copy of the brief to Davenport informing him of his right to file a pro se

response and to review the record. Counsel has also filed a motion with this Court seeking to

withdraw as counsel in this appeal. Davenport has neither filed a pro se response nor requested an

extension of time in which to file such response.

        We have determined that this appeal is wholly frivolous.                 We have independently

reviewed the clerk’s record and the reporter’s record, and we agree that no arguable issues support


1
The trial court admonished Davenport concerning the range of punishment both orally and in writing. Davenport
was admonished in writing concerning the existence of sex offender registration.

                                                     2
an appeal. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).

         In a frivolous appeal situation, we are to determine whether the appeal is without merit and

is frivolous; if so, the appeal must be dismissed or affirmed. See Anders, 386 U.S. 738.

         We affirm the judgment of the trial court.2



                                                                 Josh R. Morriss, III
                                                                 Chief Justice

Date Submitted:             March 20, 2012
Date Decided:               March 21, 2012

Do Not Publish




2
 Since we agree this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request to
withdraw from further representation of appellant in this case. No substitute counsel will be appointed. Should
appellant wish to seek further review of this case by the Texas Court of Criminal Appeals, appellant must either retain
an attorney to file a petition for discretionary review or appellant must file a pro se petition for discretionary review.
Any petition for discretionary review must be filed within thirty days from the date of either this opinion or the last
timely motion for rehearing or for en banc reconsideration was overruled by this Court. See TEX. R. APP. P. 68.2.
Any petition for discretionary review must be filed with the clerk of the Texas Court of Criminal Appeals. See TEX.
R. APP. P. 68.3 (amended by the Texas Court of Criminal Appeals Misc. Docket No. 11-104, effective Sept. 1, 2011).
Any petition for discretionary review should comply with the requirements of Rule 68.4 of the Texas Rules of
Appellate Procedure. See TEX. R. APP. P. 68.4.


                                                            3